Citation Nr: 1613498	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-48 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include secondary to diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include secondary to diabetes mellitus.  

3.  Entitlement to service connection for residuals of a left hemisphere stroke, to include secondary to diabetes mellitus.  

4.  Entitlement to service connection for lower extremity gout.  

5.  Entitlement to service connection for a thyroid disorder, to include hyperthyroidism and hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In his VA Forms 9, Appeal to the Board of Veterans' Appeals, dated December 2010 and November 2012, the Veteran indicated that he wanted to have a hearing before the Board.  However, the record reflects that that the Veteran subsequently cancelled his hearing request.  See the August 2014 hearing letter.  The Board finds that there is no Board hearing request pending at this time. 38 C.F.R. § 20.702(d) (2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal regarding the issues of entitlement to service connection for service connection for erectile dysfunction, to include secondary to diabetes mellitus; peripheral neuropathy of the bilateral lower extremities, to include secondary to diabetes mellitus; residuals of a left hemisphere stroke, to include secondary to diabetes mellitus; lower extremity gout; and a thyroid disorder, to include hyperthyroidism and hypothyroidism.  Therefore, there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for service connection for erectile dysfunction, to include secondary to diabetes mellitus; peripheral neuropathy of the lower extremities, to include secondary to diabetes mellitus; residuals of a left hemisphere stroke, to include secondary to diabetes mellitus; lower extremity gout; and a thyroid disorder, to include hyperthyroidism and hypothyroidism, have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The issues of entitlement service connection for service connection for erectile dysfunction, to include secondary to diabetes mellitus; peripheral neuropathy of the bilateral lower extremities, to include secondary to diabetes mellitus; residuals of a left hemisphere stroke, to include secondary to diabetes mellitus; lower extremity gout; and a thyroid disorder, to include hyperthyroidism and hypothyroidism were developed for appellate consideration.  In correspondence dated February 2016, and received by the RO in February 2016, the Veteran indicated that he wished to withdraw his appeal as to the stated issues.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed.  


ORDER

The appeal as to entitlement to service connection for erectile dysfunction, to include secondary to diabetes mellitus is dismissed.  

The appeal as to entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include secondary to diabetes mellitus is dismissed.  

The appeal as to entitlement to service connection for residuals of a left hemisphere stroke, to include secondary to diabetes mellitus is dismissed.  

The appeal as to entitlement to service connection for lower extremity gout is dismissed.  

The appeal as to entitlement to service connection for a thyroid disorder, to include hyperthyroidism and hypothyroidism is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


